                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED STATES OF AMERICA,                         MJ 19-01-BLG-TJC-2

                      Plaintiff,
                                                  ORDER VACATING
vs.                                               DETENTION HEARING

BRITTANY GREEN,

                      Defendant.


         Defendant has filed Motion to Vacate Detention Hearing. (Doc. 19.) The

motion being unopposed and good cause appearing, IT IS HEREBY ORDERED

that the Detention Hearing currently set for January 17, 2019 at 2:30 p.m. is

vacated. The Preliminary Hearing scheduled in this matter is unaffected by this

order.

         DATED this 16th day of January, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
